EXCHANGE AGREEMENT

 


by and among

 

MEDTAINER, INC.,

  

ADVANCED CONTAINER TECHNOLOGIES, INC.

 


and

 

the Shareholders Signatories to this Agreement

 


Dated as of August 14, 2020

 

 



TABLE OF CONTENTS       ARTICLE I       Definitions             Page Section
1.01 Definitions     1 ARTICLE II       The Exchange       Section 2.01 The
Exchange   5 Section 2.02 Closing   6 ARTICLE III       Representations and
Warranties Of MDTR       Section 3.01 Organization; Authority; Noncontravention
  7 Section 3.02 Capitalization   7 Section 3.03 Governmental Approvals   8
Section 3.04 Brokers and Other Advisors   8 Section 3.05 Exchange of Securities
  8 Section 3.06 Status of Securities   8 Section 3.07 MDTR SEC Documents   8
Section 3.08 No Undisclosed Liabilities   8 Section 3.09 Material Contracts   8
Section 3.10 Concerning Prohibited Persons   10 Section 3.11 Disclaimer   10
ARTICLE IV        Representations and Warranties of ACT       Section 4.01
Organization; Authority; Noncontravention   10 Section 4.02 Capitalization   10
Section 4.03 Shareholders   11 Section 4.04 Governmental Approvals   11 Section
4.05 Brokers and Other Advisors   11 Section 4.06 The GP Agreement   11 Section
4.07 Material Contracts   11 Section 4.08 No Undisclosed Liabilities   11
Section 4.09 Prohibited Persons   11 Section 4.10 MDTR Documents   12 Section
4.11 Disclaimer   12

 

 

 



ARTICLE V       Representations and Warranties of the Shareholders       Section
5.01 Authority; Noncontravention   12 Section 5.02 Ownership; Title to Shares  
13 Section 5.03 Government Approvals   13 Section 5.04 Brokers and Other
Advisors   13 Section 5.05 Acquisition for Investment; Prohibited Persons   13
Section 5.06 MDTR Documents   15 Section 5.07 Disclaimer   15 ARTICLE VI      
Additional Agreements       Section 6.01 Reasonable Best Efforts; Filings   15
Section 6.02 Corporate Actions   16 Section 6.03 Transfer of MDTR Business and
Assets to MSub   16 Section 6.04 Prohibition on Transfers; Other Actions   16
Section 6.05 Public Disclosure   17 Section 6.06 Legend   17 Section 6.07 Tax
Matters   17 ARTICLE VII       Conditions to Closing       Section 7.01
Conditions to the Obligations of MDTR and the Shareholders   17 Section 7.02
Conditions to the Obligations of MDTR   18 Section 7.01 Conditions to the
Obligations of the Shareholders   18

 

 

 



ARTICLE VIII       Termination; Survival       Section 8.01 Termination   19
Section 8.02 Effect of Termination   20 Section 8.03 Survival   20 ARTICLE IX  
    Miscellaneous       Section 9.01 Amendment; Waivers 21 Section 9.02
Extension of Time, Waiver, Etc. 21 Section 9.03 Assignment 21 Section 9.04
Counterparts 21 Section 9.05 Entire Agreement; No Third-Party Beneficiaries 21
Section 9.06 Governing Law; Jurisdiction 21 Section 9.07 Equitable Remedies 22
Section 9.08 Waiver of Jury Trial 22 Section 9.09 Notice   23 Section 9.10
Severability 23 Section 9.11 Expenses   23 Section 9.12 Interpretation 23
Section 9.12  Acknowledgment of Securities Laws   24 EXHIBIT       Exhibit A –
Form MDTR Certificate of Amendment     A-1



 

 

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT, dated as of August 14, 2020 (the “Agreement”), by and
among MEDTAINER, INC., a Florida corporation (“MDTR”), ADVANCED CONTAINER
TECHNOLOGIES, INC., a California corporation (“ACT”), and the Shareholders of
ACT signatories to this Agreement (the “Shareholders” and each of them a
“Shareholder”),

WITNESSETH:

WHEREAS, MDTR desires to exchange shares of MDTR Common Stock for the shares of
the ACT Common Stock held by the Shareholders, on the terms and conditions set
forth herein, such exchange being the “Exchange”; and

WHEREAS, the Shareholders are willing so to exchange their shares of ACT Common
Stock, on such terms and conditions; and

WHEREAS, the parties intend that the Exchange qualify as a “reorganization”
under Section 368 of the Internal Revenue Code of 1986, as amended (the “Code”),
and this Agreement constitutes a “plan of reorganization” within the meaning of
said Section 368,

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
provisions and covenants contained in this Agreement, the parties, intending to
be legally bound, hereby agree as follows:

ARTICLE I

Definitions

Section 1.01 Definitions.

(a)       For purposes of this Agreement, the following terms shall have the
following meanings:

“ACT Charter Documents” means the articles of incorporation and by-laws of ACT,
as amended on the date of this .

“ACT Common Stock” means the common stock, without par value, of ACT.

“Affiliate” means, as to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
Person. For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise.

“Business Day” means any day except a Saturday, a Sunday or other day on which
banks in the City of Los Angeles, California, are authorized or required by Law
to be closed.

“Contract” means any written or oral agreement, contract, subcontract, lease,
instrument, note, license or sublicense.

1





“DH” means Douglas P. Heldoorn, who is the Chief Executive Officer and a
director of MDTR.

“DH Employment Agreement” means the Employment Agreement, dated as of July 31,
2020, by and between MDTR and DH.

“Equity Securities” has the meaning ascribed to it in Section 3(a)(11) of the
Exchange Act.

“Exchange Act” means the Securities Exchange Act of 1934.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“FINRA Notice” means the Issuer Company-Related Action Notification Form to be
filed by MDTR with FINRA in relation to the change of MDTR’s corporate name and
the reverse split of the outstanding shares of MDTR Common Stock as set forth in
and to be effected by the filing of the MDTR Certificate of Amendment with the
Florida Secretary of State, in each case as contemplated by Section 6.02.

“Florida Secretary of State” means the Secretary of State of the State of
Florida.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any government, court, regulatory or
administrative agency, commission or authority or other legislative, executive
or judicial governmental entity (in each case including any self-regulatory
organization), whether federal, state or local, domestic, foreign or
multinational.

“GP Agreement” means the Distributorship Agreement, dated as of August 6, 2020,
by and between ACT and GP Solutions, Inc., a Nevada corporation.

“Judgment” means any outstanding order, judgment, injunction, ruling, writ or
decree of any Governmental Authority.

“Knowledge” means, with respect to a Person that is a natural person, his actual
knowledge, and, with respect to a Person that is not a natural person, the
actual knowledge of its most senior executive officer, its managers or its
partners.

“Law” means all state or federal laws, foreign laws, common law, statutes,
ordinances, codes, rules or regulations enacted, adopted, promulgated, imposed
or applied by any Governmental Authority.

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, known or unknown, matured or
unmatured, determined or determinable, secured or unsecured, disputed or
undisputed, or subordinated or unsubordinated, including those arising under any
Law, action, claim, suit, proceeding, arbitration, subpoena, civil investigative
demand or Governmental Authority investigation, or any order, writ, judgment,
injunction, decree, stipulation, determination or award entered or issued by or
with any Governmental Authority, and those arising under any contract,
arrangement or undertaking.

2



“Lien” means any mortgage, pledge, lien, charge, encumbrance, security interest
or other restriction of any kind or nature, whether based on Law or contract.

“Majority Series A Holders” mean the holders of the majority of the voting power
of the MDTR Series A Shares.

“Material Contract” means: (i) any Contract relating to or evidencing
indebtedness of a Person, including mortgages, other grants of security
interests, guarantees or notes, (ii) any Contract pursuant to which such Person
has provided funds to or made any loan, capital contribution or other investment
in, or assumed any liability or obligation of, any other Person, (iii) any
Contract with any supranational, national, state, municipal, local or foreign
government, any instrumentality, subdivision, court, administrative agency or
commission or other governmental authority or instrumentality, (iv) any Contract
with any Related Party of such Person, (v) any employment, severance,
consulting, relocation, or other agreement or contract, (vi) any employee
benefit plan, (vii) any Contract that limits, or purports to limit, in any
material respect, the right of such Person to engage in any line of business or
with any other Person or in any geographic area or during any period of time, or
that restricts the right of such Person to sell to or purchase from any other
Person or to hire any Person, or that grants the other party or any third person
“most favored nation” status or any type of special discount rights, (viii) any
Contract pursuant to which such Person is the lessee or lessor of, or holds,
uses, or makes available for use to any other Person, (A) any real property or
(B) any tangible personal property, (ix) any Contract for the sale or purchase
of any real property, or for the sale or purchase of any tangible personal
property, (x) any Contract providing for indemnification to or from any Person
with respect to liabilities relating to any current or former business of such
Person or any predecessor Person, (xi) any joint venture or partnership, merger,
asset or stock purchase or divestiture Contract relating to such Person;
(xii) any Contract with any labor union, (xiii) any Contract for the purchase of
any debt or equity security or other ownership interest of any Person, or for
the issuance of any debt or equity security or other ownership interest, or the
conversion of any obligation, instrument or security into debt or Equity
Securities or other ownership interests of, such Person, (xiv) any Contract
relating to settlement of any administrative or judicial proceedings within the
past five (5) years, (xv) any Contract that is (or would be if a party were
subject to the reporting requirements under the Exchange Act) a “material
contract” (as that term is defined in Item 601(b)(10) of Regulation S-K),
(xvi) any commitment to become a party to an “off-balance sheet arrangement” (as
defined in Item 303(a) of Regulation S-K) and (xvii) any other Contract, whether
or not made in the ordinary course of business, that (A) involves a future or
potential liability or receivable, as the case may be, in excess of $1,000 over
the current Contract term, (B) has a term greater than one (1) year and may not
be terminated by such Person without penalty upon notice of thirty (30) days or
less or (C) might result in payments to such Person in excess of $1,000.

“MDTR Certificate of Amendment” means the certificate of amendment to MDTR’s
articles of incorporation substantially in the form annexed hereto as Exhibit A.

“MDTR Charter Documents” means the articles of incorporation and by-laws of
MDTR, as amended on the date of this Agreement.

3



“MDTR Common Stock” means the common stock, par value $0.00001 per share, of
MDTR.

“MDTR Documents” means (i) all documents described in Section (b)(2)(ii) of Rule
502 promulgated under the Securities Act, to the extent applicable to MDTR,
including its Annual Report on Form 10-K for the year ended December 31, 2019,
(ii) its Quarterly Report on Form 10-Q for the quarter ended March 31, 2020, and
(iii) the DH Employment Agreement.

“MDTR Stock Plan” means the 2018 Incentive Award Plan of MDTR.

“MDTR Series A Preferred Stock” means the Series A Convertible Preferred Stock
of MDTR.

“Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a Governmental Authority.

“Prohibited Person” means (i) a Person described in Sections (d)(1)(i) through
and including (d)(1)(viii) of Rule 506 promulgated under the Securities Act or
(ii) a Person described in, or involved in any of the events described in, Item
401(f) of Regulation S-K.

“Regulation S-K” means Regulation S-K promulgated by the SEC under the
Securities Act.

“Related Party” means (a) with respect to any Person that is not an individual,
(i) any Affiliate of such Person, (ii) any Person that serves as a director,
officer, partner, executor, or trustee of such Person (or in any other similar
capacity), and (iii) any Person with respect to which such Person serves as a
general partner or trustee (or in any other similar capacity), (b) with respect
to any Person that is an individual, (i) each other member of such individual’s
immediate family and (ii) any Person with respect to which such Person serves as
a director, officer, partner, executor, or trustee (or in any other similar
capacity) and (c) any “associate” (as that term is defined in Rule 405
promulgated under the Securities Act) of such Person.

“Representatives” means, with respect to any Person, its officers, directors,
principals, partners, managers, members, employees, consultants, agents,
financial advisors, investment bankers, attorneys, accountants, other advisors
and other representatives.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933.

“Shareholders’ Representative” means the holder of the largest number of shares
of ACT Common Stock on the date when this Agreement has been signed by all of
the parties, in the event of his refusal or inability to serve or his
resignation, the holder of the next largest number thereof or a Shareholder
appointed by the holders of the majority voting power of the ACT Common Stock.

4



“Subsidiary,” when used with respect to any Person, means any corporation,
limited liability company, partnership, association, trust or other entity of
which (i) securities or other ownership interests representing more than 50% of
the ordinary voting power (or, in the case of a partnership, more than 50% of
the general partnership interests) or (ii) sufficient voting rights to elect at
least a majority of the board of directors or other governing body are, as of
such date, owned by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person.

“Tax” means any and all federal, state, local or foreign taxes, fees, levies,
duties, tariffs, imposts, and other similar charges, in each case in the nature
of a tax, (together with any and all interest, penalties and additions to
tax)imposed by any Governmental Authority.

(b)       In addition to the terms defined in Section 1.01(a), the following
terms have the meanings assigned thereto in the Sections set forth below:



Term Section Acquired Shares 5.05 ACT Preamble ACT Securities 4.02(b) Action
9.06(b) Bankruptcy and Equity Exception 3.01(a) Closing 2.02(a) Closing Date
2.02(a) Code Recitals Exchange Recitals MDTR Preamble MDTR SEC Documents 3.07(a)
MDTR Securities 3.02(b) MSub 6.03 Restraints 7.01(a) Shareholder Preamble
Subject Shares 5.02(a) Termination Date 8.01(b)

ARTICLE II

The Exchange

Section 2.01 The Exchange. On the terms set forth in this Agreement and subject
to the satisfaction (or, to the extent permitted by applicable Law, waiver by
the party entitled to the benefit thereof) of the conditions set forth in
Article VII, at the Closing, the Shareholders will sell, assign, transfer and
deliver to MDTR, and MDTR will accept from the Shareholders, all and only all of
the shares of ACT Common Stock held by them, and MDTR will issue and deliver to
the Shareholders, and the Shareholders will accept from MDTR, in exchange for
their shares of ACT Common Stock, 50,000,000 shares of MDTR Common Stock, such
that each Shareholder will have issued and delivered to him a number of shares
of MDTR Common Stock equal to 50,000,000, multiplied by a fraction, the
numerator of which shall be the number of shares of ACT Common Stock held by him
on the Closing Date and the denominator of which shall be the number of shares
of ACT Common Stock held by all of the Shareholders on the Closing Date. No
fractional shares shall be issued as a result of the Exchange, but instead, any
fraction of a share shall be rounded up or rounded down to the nearest whole
share.

5





Section 2.02 Closing.

(a)        The closing of the Exchange (the “Closing”) shall occur immediately
following the satisfaction of all of the conditions to the Closing set forth in
Article VII of this Agreement or, to the extent permitted by applicable Law, the
waiver of one or more conditions by the party entitled to the benefit thereof
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions at such
time) at the offices of MDTR at its address set forth in Section 9.09, or at
such other place, time and date as shall be agreed between MDTR and the
Shareholders’ Agent (the date on which the Closing occurs, being the “Closing
Date”).

(b)        At the Closing:

(i)        Each Shareholder shall deliver to MDTR:

(A)       a certificate representing all of the shares of ACT Common Stock held
by him, duly endorsed, free and clear of all Liens, and

(B)       the certificate to be delivered in satisfaction of the condition
precedent set forth in Section 7.02(f).

The Closing shall not be completed until all of the shares of ACT Common Stock
shall have been delivered to MDTR.

(ii)        MDTR shall deliver to the Shareholders’ Representative:

(A)       a certificate of MDTR’s transfer agent indicating that the number of
shares of MDTR Common Stock that each Shareholder is entitled to receive in the
Exchange, determined as provided in Section 2.01, have been issue and registered
in his name, free and clear of all Liens, and

(B)       the certificate to be delivered by it in satisfaction of the condition
precedent set forth in Section 7.03(e).

(iii)       ACT shall deliver:

(A)       to MDTR the certificate to be delivered by it in satisfaction of the
condition precedent set forth in Section 7.02(f) and

(B)        to the Shareholders the certificate to be delivered by it in
satisfaction of the condition precedent set forth in Section 7.03(e).

(iv)       MDTR shall deliver to the Shareholders’ Representative a receipt for
the items received by MDTR pursuant to Section 2.02(a)(i).

6



(v)       The Shareholders’ Representative shall deliver to MDTR a receipt for
the items received by him pursuant to Section 2.02(a)(ii).

(vi)       Each Shareholder hereby nominates, constitutes and appoints the
Shareholders’ Representative and his successors as such Shareholder’s true and
lawful agent and attorney in fact, to act for such Shareholder with respect to
all matters in connection with this Agreement, provided that the Shareholders’
Representative shall not have power to amend this Agreement in any respect that
increases the obligations or reduces the rights of any Shareholder or changes
the rights or obligations of any Shareholder such that they shall be different
from the rights and obligations of any other Shareholder.

ARTICLE III

Representations and Warranties of MDTR

MDTR represents and warrants to each of the Shareholders as of the date of this
Agreement and as of the Closing Date (except to the extent that a representation
and warranty is made only as of a specified date, in which case such
representation and warranty is made as of such date) that:

Section 3.01 Incorporation; Authority; Noncontravention.

(a)        MDTR is a corporation validly existing and in good standing under the
Laws of the State of Florida. MDTR has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution, delivery and performance by MDTR of this Agreement and
the consummation by it of the Exchange have been duly authorized and no other
corporate action on the part of MDTR or action on the part of its shareholders
is necessary to authorize the execution, delivery and performance by MDTR of
this Agreement and the consummation by it of the Exchange. This Agreement has
been duly executed and delivered by MDTR and, assuming due authorization,
execution and delivery of this Agreement by ACT and the Shareholders,
constitutes the legal, valid and binding obligation of MDTR, enforceable against
MDTR in accordance with its terms, except that such enforceability (i) may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar Laws of general application affecting or relating
to the enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity
(the “Bankruptcy and Equity Exception”).

(b)        Neither the execution and delivery of this Agreement by MDTR, nor the
consummation by MDTR of the Exchange, nor performance or compliance by MDTR with
any of the terms or provisions of this Agreement, will (i) conflict with or
violate any provision of the MDTR Charter Documents or (ii) assuming that the
consents and approvals referred to in Section 3.03 are obtained prior to the
Closing Date, violate any Law or Judgment applicable to MDTR, except as would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of MDTR to consummate the Exchange.

Section 3.02 Capitalization.

(a)        The authorized capital stock of MDTR consists of 100,000,000 shares
of MDTR Common Stock and 10,000,000 shares preferred stock, issuable in series,
of which 1,000,000 shares have been designated MDTR Series A Preferred Stock. As
of the date of this Agreement, (i) 77,085,272 shares of MDTR Common Stock were
issued and outstanding, (ii) 315,000 shares of MDTR Common Stock were reserved
for issuance under the MDTR Stock Plan and (iii) 1,000,000 shares of MDTR Series
A Preferred Stock were outstanding.

7





(b)        Except as described in this Section 3.02, there are (i) no
outstanding shares of capital stock of, or other equity or voting interests in,
MDTR, (ii) no outstanding securities of MDTR convertible into or exchangeable
for shares of capital stock of, or other equity or voting interests in, MDTR,
(iii) no outstanding options, warrants, rights or other commitments or
agreements to acquire from MDTR, or that obligate MDTR to issue, any capital
stock of, or other equity or voting interests (or voting debt) in, or any
securities convertible into or exchangeable for shares of capital stock of, or
other equity or voting interests in, MDTR, (iv) no obligations of MDTR to grant,
extend or enter into any subscription, warrant, right, convertible or
exchangeable security or other similar agreement or commitment relating to any
capital stock of, or other equity or voting interests in, MDTR (the items in
clauses (i), (ii), (iii) and (iv) being referred to collectively as “MDTR
Securities”) and (v) no obligations of MDTR or any of its Subsidiaries to make
any payments based on the price or value of any MDTR Securities.

Section 3.03 Governmental Approvals. No consent or approval of, or filing,
license, permit or authorization, declaration or registration with, any
Governmental Authority is necessary for the execution and delivery of this
Agreement by MDTR, the performance by MDTR of its obligations hereunder and the
consummation by MDTR of the Exchange, except for (a) the filing of the MDTR
Certificate of Amendment with the Florida Secretary of State, (b) the completion
of the processing by FINRA Notice and (c) such consents, approvals, filings,
licenses, permits, authorizations, declarations or registrations that, if not
obtained, made or given, would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect on the ability of MDTR to
consummate the Exchange.

Section 3.04 Brokers and Other Advisors. No broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or similar fee or commission, or the reimbursement of expenses in
connection therewith, in connection with this Agreement or the Exchange based
upon arrangements made by or on behalf of MDTR or any of its Subsidiaries.

Section 3.05 Exchange of Securities. Assuming the accuracy of the
representations and warranties of each of the Shareholders set forth in Section
5.05, the Exchange is exempt from the registration and prospectus delivery
requirements of the Securities Act.

Section 3.06 Status of Securities. The shares of MDTR Common Stock to be issued
and delivered to the Shareholders at the Closing will be newly issued and, upon
such delivery, be validly issued, fully paid and nonassessable.

Section 3.07 MDTR SEC Documents.

(a)        Since January 1, 2018, MDTR has filed with or furnished to the SEC
all material forms, schedules, prospectuses, registration statements, reports
and other documents required to be filed or furnished by it with the SEC (the
“MDTR SEC Documents”). As of their respective dates, or, if amended or
superseded, as of the date of such amendment or supersession, (i) the MDTR SEC
Documents complied in all material respects with the requirements of the
Securities Act, the Exchange Act or the Sarbanes-Oxley Act, as the case may be,
and the applicable rules and regulations promulgated thereunder and (ii) none of
the MDTR SEC Documents contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading in any material respect. No executive officer of MDTR has
failed to make the applicable certifications, if any, required by him or her
under Section 302 or 906 of the Sarbanes-Oxley Act, with respect to any MDTR SEC
Document, except as disclosed in certifications filed with the MDTR SEC
Documents. As of the date of this Agreement, there are no outstanding or
unresolved comments in any comment letters of the staff of the SEC received by
MDTR relating to the MDTR SEC Documents.

8





(b)       The consolidated financial statements (including all related notes and
schedules) of MDTR included in the MDTR SEC Documents (i) complied as to form,
as of their respective dates of filing with the SEC, in all material respects
with the published rules and regulations of the SEC with respect thereto,
(ii) fairly present in all material respects the consolidated financial position
of MDTR and its consolidated Subsidiaries as at the respective dates thereof and
their consolidated results of operations and consolidated cash flows for the
respective periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments, to the absence or incompleteness of notes and
to any other adjustments described therein, including in any notes thereto),
(iii) have been prepared in all material respects in accordance with the books
and records of MDTR and its consolidated Subsidiaries and (iv) have been
prepared in accordance with GAAP applied on a consistent basis during the
periods indicated (except as may be indicated therein or in the notes thereto
and subject, in the case of unaudited statements, to normal year-end audit
adjustments and to the absence or incompleteness of notes).

(c)        None of MDTR or its Subsidiaries is a party to, or has any commitment
to become a party to, any “off-balance sheet arrangement” (as that term is
defined in Item 303(a) of Regulation S-K other than those which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of MDTR to consummate the Exchange or has had or
would reasonably be expected to have, a material adverse effect on the business,
assets, properties, results of operation or financial condition of MDTR and its
Subsidiaries, taken as a whole.

Section 3.08 No Undisclosed Liabilities. Except (a) as reflected or expressly
reserved against in MDTR’s financial statements or the notes thereto, included
in the MDTR SEC Documents filed with the SEC and publicly available prior to the
date of this Agreement, (b) for Liabilities incurred in the ordinary course of
business consistent with past practice since the date of such financial
statements and (c) for Liabilities arising out of or in connection with this
Agreement, none of MDTR or its Subsidiaries has any Liabilities that would be
required to be reflected or reserved against in a consolidated balance sheet of
MDTR and its consolidated subsidiaries prepared in accordance with GAAP, as in
effect on the date of this Agreement, other than those which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of MDTR to consummate the Exchange or has had or
would reasonably be expected to have, a material adverse effect on the business,
assets, properties, results of operation or financial condition of MDTR and its
Subsidiaries, taken as a whole.

Section 3.09 Material Contract. Among MDTR’s Material Contracts is the
Employment Agreement, dated as of July 15, 2020, by and between MDTR and DH,
which has been filed with the SEC.

9



Section 3.10 Concerning Prohibited Persons. Neither DH nor any of his Related
Parties is a Prohibited Person.

Section 3.11 Disclaimer. Except as set forth in this Article III, neither MDTR
nor any other Person acting on its behalf makes any other express or implied
representation or warranty with respect to the MDTR Common Stock, MDTR or any of
its Subsidiaries or their respective businesses, operations, properties, assets,
liabilities, condition (financial or otherwise) or prospects, notwithstanding
the delivery or disclosure to the Shareholders any of their Representatives of
any documentation, forecasts or other information with respect to any one or
more of the foregoing. Each Shareholder and ACT acknowledge that he and it is
not executing this Agreement in reliance upon any representation or warranty not
explicitly set forth in this Article III.

ARTICLE IV

Representations and Warranties of ACT

ACT represents and warrants to MDTR and each of the Shareholders as of the date
of this Agreement and as of the Closing Date (except to the extent that a
representation and warranty is made only as of a specified date, in which case
such representation and warranty is made as of such date) that:

Section 4.01 Organization; Authority; Noncontravention.

(a)        ACT is a corporation validly existing and in good standing under the
Laws of the State of California. ACT has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution, delivery and performance by ACT of this Agreement have
been duly authorized and no other corporate action on the part of ACT or action
on the part of its shareholders is necessary to authorize the execution,
delivery and performance by ACT of this Agreement and the consummation by it of
the Exchange. This Agreement has been duly executed and delivered by ACT and,
assuming due authorization, execution and delivery of this Agreement by MDTR and
the Shareholders, constitutes the legal, valid and binding obligation of ACT,
enforceable against in accordance with its terms, subject to the Bankruptcy and
Equity Exception. ACT has no Subsidiaries.

(b)        Neither the execution and delivery of this Agreement by ACT, nor the
performance or compliance by ACT with any of the terms or provisions of this
Agreement, will (i) conflict with or violate any provision of the ACT Charter
Documents or (ii) assuming that the consents and approvals referred to in
Section 4.02 are obtained prior to the Closing Date, violate any Law or Judgment
applicable to ACT, except as would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of ACT
to perform its obligations under this Agreement.

Section 4.02 Capitalization.

(a)        The authorized capital stock of ACT consists of 50,000,000 shares of
ACT Common Stock. As of the date of this Agreement, there are 50,000,000 shares
of ACT Common Stock issued and outstanding and no shares of ACT Common Stock are
reserved for issuance to any Person. All of the issued and outstanding shares of
ACT Common Stock are validly issued, fully paid and nonassessable.

10



(b)        Except as described in this Section 4.02, there are (i) no
outstanding shares of capital stock of, or other equity or voting interests in,
ACT, (ii) no outstanding securities of ACT convertible into or exchangeable for
shares of capital stock of, or other equity or voting interests in, ACT,
(iii) no outstanding options, warrants, rights or other commitments or
agreements to acquire from ACT, or that obligate ACT to issue, any capital stock
of, or other equity or voting interests (or voting debt) in, or any securities
convertible into or exchangeable for shares of capital stock of, or other equity
or voting interests in, ACT, (iv) no obligations of ACT to grant, extend or
enter into any subscription, warrant, right, convertible or exchangeable
security or other similar agreement or commitment relating to any capital stock
of, or other equity or voting interests in, ACT (the items in clauses (i), (ii),
(iii) and (iv) being referred to collectively as “ACT Securities”) and (v) no
other obligations by ACT to make any payments based on the price or value of any
ACT Securities.

Section 4.03 Shareholders. On the Closing Date, there will be no holder of ACT
Common Stock who is not a party to this Agreement as a Shareholder. Each
Shareholder is the record owner of the number of shares of Act Common Stock
shown beneath his signature to this Agreement next to the caption “Number of
Shares.”

Section 4.04 Governmental Approvals. No consent or approval of, or filing,
license, permit or authorization, declaration or registration with, any
Governmental Authority is necessary for the execution and delivery of this
Agreement by ACT and its performance of its obligations hereunder, except for
such consents, approvals, filings, licenses, permits, authorizations,
declarations or registrations that, if not obtained, made or given, would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on its ability to perform such obligations.

Section 4.05 Brokers and Other Advisors. No broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or similar fee or commission, or the reimbursement of expenses in
connection therewith, in connection with this Agreement or the Exchange based
upon arrangements made by or on behalf of ACT.

Section 4.06 The GP Agreement. The GP Agreement is valid, binding and in full
force and effect with respect to the ACT, and, to the Knowledge of ACT, GP. ACT
is not, and to the Knowledge of ACT, GP is not, in breach or violation of, or
default under, the GP Agreement. To the Knowledge of ACT, no event has occurred
which, with notice or the lapse of time or both, would constitute such a breach,
violation or default on the part of ACT or GP. The GP Agreement has not been
amended and ACT has not agreed to amend it.

Section 4.07. Material Contracts. Except for this Agreement and the GP
Agreement, ACT is not a party to any Material Contract.

Section 4.08 No Undisclosed Liabilities. Except for Liabilities arising out of
or in connection with this Agreement or the GP Agreement, or as disclosed in
writing to MDTR, the Liabilities of ACT do not exceed $10,000 in the aggregate.

Section 4.09 Prohibited Persons. None of the Persons whose names appear in
Sections 7.01(e) and (f) or any of their respective Related Parties is a
Prohibited Person, provided that ACT makes no such representation and warranty
with respect to DH.

11



Section 4.10 MDTR Documents. ACT has received, read and understands the MDTR
Documents, the DH Employment Agreement and the certificate of amendment to
MDTR’s articles of incorporation whereby the MDTR Series A Preferred Stock was
created.

Section 4.11 Disclaimer. Except as set forth in this Article IV, neither ACT nor
any Person acting on its behalf makes any other express or implied
representation or warranty with respect to ACT Common Stock, ACT or its
business, operations, properties, assets, liabilities, condition (financial or
otherwise) or prospects, notwithstanding the delivery or disclosure to MDTR or
the Shareholders of any documentation, forecasts or other information with
respect to any one or more of the foregoing. MDTR and each Shareholder
acknowledges that it or he is not executing this Agreement in reliance upon any
representation or warranty not explicitly set forth in this Article IV.

ARTICLE V

Representations and Warranties of the Shareholders

Each of the Shareholders represents and warrants to MDTR and to each of the
other Shareholders as of the date of this Agreement and as of the Closing Date
(except to the extent that a representation and warranty is made only as of a
specified date, in which case such representation and warranty is made as of
such date) that:

Section 5.01 Authority; Noncontravention.

(a)        He is competent and has all necessary power and authority to execute
and deliver this Agreement, to perform his obligations hereunder and to
consummate the Exchange, insofar as it relates to him. The execution, delivery
and performance by him of this Agreement and the consummation by him of the
Exchange, insofar as it relates to him, has been duly authorized and no other
action on his part is necessary to authorize the execution, delivery and
performance by him of this Agreement and the consummation by him of the
Exchange, insofar as it relates to him. This Agreement has been duly executed
and delivered by him and, assuming due authorization, execution and delivery of
this Agreement by MDTR, ACT and the Shareholders other than him, constitutes his
legal, valid and binding obligation, enforceable against him in accordance with
its terms, subject to the Bankruptcy and Equity Exception. If his shares of ACT
Common Stock constitute community property or spousal or other approval is
otherwise required for this Agreement to be legal, valid and binding, the
execution, delivery and performance of this Agreement, and his consummation of
the Exchange, have been duly authorized by, and, assuming the due authorization,
execution and delivery by him, MDTR, ACT and the Shareholders other than him,
constitute the legal, valid and binding obligations of his spouse, enforceable
against such spouse in accordance with their terms, subject to the Bankruptcy
and Equity Exception.

(b)        Neither his execution and delivery of this Agreement, nor the
consummation by him of the Exchange, nor performance or compliance by him with
any of the terms or provisions of this Agreement, will, assuming that the
consents and approvals referred to in Section 5.03 are obtained prior to the
Closing Date, violate any Law or Judgment applicable to him, except as would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on his ability to consummate the Exchange.

12



Section 5.02 Ownership; Title to Shares.

(a)        He is the sole beneficial owner of, and has sole voting and
dispositive power over, the number of shares of ACT Common Stock to be sold,
assigned, transferred and set over by him to MDTR pursuant to the Exchange,
which number is set forth beneath his signature to this Agreement next to the
caption “Number of Shares” (the “Subject Shares”).

(b)        He (i) holds and has good and valid title to the Subject Shares and
the certificates representing such shares, free and clear of any Liens and
(ii) is the record and beneficial owner thereof. Assuming that MDTR has the
requisite power and authority to be the lawful owner of the Subject Shares, upon
delivery to MDTR at the Closing of certificates representing such shares, duly
endorsed by him for transfer to MDTR, good and valid title to such shares will
pass to MDTR, free and clear of any Liens.

(c)        The Subject Shares are not subject to any agreement or arrangement
restricting the transfer thereof, including any investors’ rights agreement,
pre-emption agreement, right of first refusal agreement, right to first offer
agreement, right of first negotiation agreement, subscription rights agreement,
right of co-sale agreement or right of consent agreement. He is not a party to
any voting agreement or other agreement or arrangement relating to the
ownership, voting, dividend right or disposition with respect to the Subject
Shares or the shares of MDTR Common Stock to be received by him upon
consummation of the Exchange and has not granted any proxy with respect to any
of the Subject Shares of MDTR Series.

Section 5.03 Governmental Approvals. No consent or approval of, or filing,
license, permit or authorization, declaration or registration with, any
Governmental Authority is necessary for the execution and delivery of this
Agreement by him, the performance by him of his obligations hereunder and the
consummation by him of the Exchange, insofar as it relates to him, except for
such consents, approvals, filings, licenses, permits, authorizations,
declarations or registrations that, if not obtained, made or given, would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on his ability to consummate the Exchange, insofar as it relates
to him.

Section 5.04 Brokers and Other Advisors. No broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or similar fee or commission, or the reimbursement of expenses in
connection therewith, in connection with this Agreement or the Exchange based
upon arrangements made by him or on his behalf.

Section 5.05 Acquisition for Investment; Prohibited Persons. He represents
and/or acknowledges that:

(i)           the shares of MDTR Common Stock to be acquired by him upon the
consummation of the Exchange (the “Acquired Shares”) will not have been
registered under the Securities Act or any other applicable securities Laws and
cannot be resold without registration under the Securities Act or an exemption
therefrom;

(ii)           MDTR was a company described in Section (i) of Rule 144
promulgated under the Securities Act and the exemption from registration
afforded by Rule 144 will not be available for the resale of the Acquired Shares
if MDTR again becomes such a company, ceases to be subject to the reporting
requirements of section 13 or 15(d) of the Exchange Act or fails to file reports
and other materials required to be filed by Section 13 or 15(d) of the Exchange
Act;

13





(iii)         he is acquiring the Acquired Shares in exchange for the Subject
Shares pursuant to an exemption from registration under the Securities Act
solely for investment with no intention to distribute the Acquired Shares to any
Person;

(iv)          he has such knowledge and experience in financial and business
matters and in investments of this type that he is capable of evaluating the
merits and risks of his investment in the Acquired Shares and of making an
informed investment decision without the assistance of any other Person;

(v)            he is an “accredited investor” (as that term is defined by Rule
501 of the Securities Act).

(vi)          he has been furnished with or has had full access to all the
information that he considers necessary or appropriate to make an informed
investment decision with respect to the Acquired Shares, including the MDTR SEC
Reports;

(vii)       without limiting the generality of Section 5.05(vi), he has received
from MDTR copies of all documents described in Section (b)(2)(ii) of Rule 502
promulgated under the Securities Act, to the extent applicable to MDTR,
including its Annual Report on Form 10-K for the year ended December 31, 2019,
and its Quarterly Report on Form 10-Q for the quarter ended March 31, 2020, as
well as the DH Employment Agreement and the certificate of amendment to MDTR’s
articles of incorporation whereby the MDTR Series A Preferred Stock was created;

(viii)     he has had the opportunity to ask questions and receive answers
concerning the terms and conditions of the Exchange and to obtain any additional
information which MDTR possesses or can acquire without unreasonable effort or
expense that is necessary to verify the accuracy of information furnished to the
Shareholder under said Section (b)(2)(ii);

(ix)          he can bear the economic risk of (A) an investment in the Acquired
Shares indefinitely and (B) a total loss in respect of such investment;

(x)            neither he nor any of his Related Parties is a Prohibited Person;

(xi)          he is acquiring the Acquired Shares solely for himself; and

(xii)       he has been advised that

(A)       each holder of MDTR Common Stock is entitled to one vote for each such
share on all matters submitted to a vote of shareholders;

(B)        cumulative voting for the election of directors is not authorized;

(C)        subject to preferences that may be applicable to any preferred stock
outstanding at the time, the holders of such shares are entitled to receive
dividends out of legally available assets at such times and in such amounts as
the Board may from time to time determine;

(D)       the MDTR Common Stock is not subject to conversion or redemption and
the holders thereof are not entitled to preemptive rights;

14



(E)        upon the liquidation, dissolution or winding up of MDTR, the
remaining assets legally available for distribution to shareholders, after
payment of claims or creditors and the payment of liquidation preferences, if
any, on outstanding preferred stock, will be distributable ratably among the
holders of the MDTR Common Stock;

(F)        each share of MDTR Common Stock is entitled under Florida law and the
MDTR Charter Documents to one vote with respect to each matter on which
shareholders are entitled to vote;

(G)       MDTR’s directors are elected by plurality and the favorable vote of a
majority of the shares present at a meeting and constituting a quorum are
required to act on other matters presented for shareholder action;

(H)       Florida law permits shareholders to act by written consent, which
requires a majority of the votes that could be cast if the matter consented to
were presented for action at a meeting of shareholders,

(I)          the Company may issue up to 10,000,000 shares of preferred stock in
series and to provide for, among other things, the price, rights, preferences
and privileges of each such series, which could be senior to those of the MDTR
Common Stock, without the consent of the holders of the MDTR Common Stock and
that the provisions of a series could, among other things, (1) restrict
dividends paid to the holders of shares of Common Stock or grant rights to
dividends prior to those of the holders of Common Stock, (2) dilute the voting
power of the holders of shares of Common Stock or vest voting control of the
Company in one or a few holders of a series of preferred stock, (3) impair the
liquidation rights of holders of shares of Common Stock and (4) delay or prevent
a change in control of the Company; and

(J)          the Company has amended its articles of incorporation to create a
series of 1,000,000 shares of its preferred stock, designated as Series A
Convertible Preferred Stock, the holders of which have voting control of MDTR,
and has agreed in the DH Employment Agreement to issue them to DH.

Section 5.06 MDTR Documents. He has received, read and understands documents
specified in Section 5.05(viii).

Section 5.07 Disclaimer. Except as set forth in this Article V, neither the
Shareholder nor any other Person acting on his behalf makes any other express or
implied representation or warranty with respect to himself or the nature of his
participation in the Exchange. MDTR acknowledges that it is not executing or
authorizing the execution of this Agreement in reliance upon any such
representation or warranty not explicitly set forth in this Article V.

ARTICLE VI

Additional Agreements

Section 6.01 Reasonable Best Efforts; Filings. Subject to the terms and
conditions of this Agreement, each of MDTR, ACT and each of the Shareholders
shall cooperate with the other parties and use (and shall cause its Affiliates
to use) its reasonable best efforts (unless, with respect to any action, another
standard of performance is expressly provided for herein) to promptly (i) take,
or cause to be taken, all actions, and do, or cause to be done, and assist and
cooperate with each other in doing, all things necessary, proper or advisable to
cause the conditions to Closing to be satisfied as promptly as reasonably
practicable and to consummate and make effective, in the most expeditious manner
reasonably practicable, the Exchange, including preparing and filing promptly
and fully all documentation to effect all necessary filings, notices, petitions,
statements, registrations, submissions of information, applications and other
documents, (ii) obtain all approvals, consents, registrations, orders and other
confirmations from any Governmental Authority or third party necessary, proper
or advisable to consummate the Exchange and (iii) execute and deliver any
additional instruments necessary to consummate the Exchange.

15





Section 6.02 Corporate Actions. Promptly after the execution and delivery of
this Agreement, MDTR shall cause the MDTR Certificate of Amendment to be
delivered to the Florida Secretary of State for filing pursuant to the
provisions of the Florida Business Corporation Act. Upon MDTR’s receipt of
notice that the MDTR Certificate of Amendment has been so filed, MDTR shall
prepare the FINRA Notice and file it with FINRA.

Section 6.03 Transfer of MDTR Business and Assets to MSub; Officers and
Directors of MSub.

(a)        Promptly after the execution and delivery of this Agreement, MDTR
shall cause a wholly owned subsidiary of MDTR to be incorporated (“MSub”) and
upon such incorporation, MDTR shall cause all of its Contracts, business and
assets to be assigned and transferred to MSub and shall cause MSub to assume all
of MDTR’s liabilities; provided that, in the event that the assignment or
transfer of any Contract is prohibited by its provisions or that such transfer
and assignment would constitute (alone, with notice or the passage of time, or
both) a default thereunder, MDTR will cause MSub to perform the obligations of
MDTR thereunder and MDTR shall make the benefits of such Contract available to
MSub (including the transfer of all receipts, less any expenses paid, in respect
of such Contract), in each case as if such Contract had been so assigned and
transferred; and provided further that no Contract that obliges MDTR to repay
borrowed money or obliges MDTR to issue its Equity Securities shall be so
assigned or transferred. Without prior written the consent of the holders of the
MDTR Series A Preferred Stock, MDTR shall not (i)  permit MSub to merge,
consolidate, liquidate or transfer its assets outside the ordinary course of its
business, (ii) pay dividends or make distributions (iii) sell, assign, transfer,
pledge, hypothecate or otherwise dispose of MSub’s shares, (iv) permit MSub’s
articles of incorporation to be amended or (v) agree to do any of the foregoing.

(b)       Prior to the Closing, MDTR shall cause DH to be appointed sole
director and chief executive officer of MSub. MDTR shall not appoint additional
directors of MSub nor shall it remove him as a director of MSub without Cause.
As used in the previous sentence, “Cause” means (i) the commission of an act of
fraud, embezzlement or dishonesty with respect to MSub by DH, (ii) his
conviction of, or plea of “guilty” or “no contest” to, a felony, (iii) his
unauthorized use or disclosure of confidential information or trade secrets of
MSub or (iv) his gross negligence as a director of MSub, a material violation of
any duty of loyalty or other fiduciary duty to MSub or any other demonstrable
material willful misconduct on his part as a director of MSub.

Section 6.04 Prohibition on Transfers; Other Actions. Prior to the Closing, no
Shareholder shall directly or indirectly, subject to any Lien, sell, transfer,
assign, pledge, encumber, hypothecate or otherwise dispose of or transfer (by
the operation of law or otherwise), either voluntarily or involuntarily, or
enter into any contract, option or other arrangement with respect to any Lien,
the sale, transfer, assignment, pledge, encumbrance, hypothecation or other
disposition or transfer (by the operation of law or otherwise) of any interest
in any shares of ACT Common Stock. Any such transfer, assignment, pledge,
encumbrance, hypothecation or other disposition or transfer by a Shareholder in
violation of this provision shall be void and ACT shall not register it on its
books.

16





Section 6.05 Public Disclosure. No party shall make or issue any press release
or other public statement with respect to this Agreement or the Exchange without
the prior written consent of the other parties, except as may be required by
applicable Law, Judgment, court process or the rules and regulations of any
national securities exchange or national securities quotation system.
Notwithstanding the foregoing, this Section 6.05 shall not apply to any press
release or other public statement made by MDTR that its counsel advises it to
make in order to satisfy its obligations under federal and state Laws relating
to securities or to any filing that MDTR is required to make under the Exchange
Act.

Section 6.06 Legend. All certificates shares of MDTR Common Stock issued to the
Shareholders in the Exchange will bear a legend substantially to the following
effect:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR UNDER ANY STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT OR SUCH LAWS AND
THE RULES AND REGULATIONS THEREUNDER.

Like restrictions on transfer will be imposed with respect to uncertificated
shares.

Section 6.07 Tax Matters. The parties intend that Exchange qualify as a
“reorganization” under Section 368 of the Code, and the parties shall not take
any position inconsistent with such treatment, unless otherwise required by
applicable Law.

ARTICLE VII

Conditions to Closing

Section 7.01 Conditions to the Obligations of MDTR and the Shareholders. The
respective obligations of each of MDTR and the Shareholders to effect the
Closing shall be subject to the satisfaction (or waiver, if permissible under
applicable Law) on or prior to the Closing Date of the following conditions:

(a)        no temporary or permanent Judgment shall have been enacted,
promulgated, issued, entered, amended or enforced by any Governmental Authority
nor shall any proceeding brought by a Governmental Authority seeking any of the
foregoing be pending, nor shall there be in effect any applicable Law enjoining
or otherwise prohibiting consummation of the Exchange (collectively,
“Restraints”);

(b)        the MDTR Certificate of Amendment shall have been filed;

17



(c)        FINRA shall have processed the FINRA Notice; and

(d)        MDTR and the Shareholders’ Representative shall be satisfied, based
solely upon advice of accountants or other advisers and without a ruling of the
Internal Revenue Service, that the exchange is a tax-free reorganization under
Section 368 of the Internal Revenue Code.

(e)       The following Persons shall have been appointed to serve as the sole
members of the board of directors of MDTR effective on the Closing Date:

Douglas Heldoorn

Eric Horton

Daniel Salinas

(f)       The following Persons shall have been appointed to the offices of MDTR
appearing next to their names to serve without any employment agreement at the
pleasure of the board of directors, with the exception on any employment
agreement that is in effect prior to the Closing Date:



Name   Office Douglas Heldoorn   Chief Executive Officer Jeffory A. Carlson  
Chief Financial Officer Daniel Salinas   Secretary Barry J. Miller   Assistant
Secretary



Section 7.02 Conditions to the Obligations of MDTR. The obligation of MDTR to
effect the Closing shall be further subject to the satisfaction (or waiver, if
permissible under applicable Law) on or prior to the Closing Date of the
following conditions:

(a)        the representations and warranties of ACT set forth in Article IV
shall have been true and correct in all material respects as of the date of this
Agreement and as of the Closing Date with the same effect as though made as of
the date of this Agreement and as of the Closing Date (except to the extent
expressly made as of an earlier date, in which case, as of such earlier date);

(b)        the representations and warranties of the Shareholders set forth in
Article V shall have been true and correct in all material respects as of the
date of this Agreement and as of the Closing Date with the same effect as though
made as of the date of this Agreement and as of the Closing Date (except to the
extent expressly made as of an earlier date, in which case, as of such earlier
date);

(c)        ACT shall have complied with or performed in all material respects
the obligations required to be complied with or performed by it pursuant to this
Agreement at or prior to the Closing;

(d)        each of the Shareholders shall have complied with or performed in all
material respects the obligations required to be complied with or performed by
him pursuant to this Agreement at or prior to the Closing;

(e)        all of the holders of ACT Common Stock shall be parties to this
Agreement on the Closing Date;

(f)        MDTR shall have received (i) a certificate signed on behalf of ACT by
its chief executive officer, certifying that the conditions set forth in
Sections 7.02(a), 7.02(c) and 7.03(e) have been satisfied and (ii) a certificate
signed by the Shareholders’ Representative, certifying that the conditions set
forth in Sections 7.02(b) and 7.02(d) have, to the best of his Knowledge, but
without investigation, have been satisfied;

18





(g)       the GP Agreement shall not have been amended;

(h)       MDTR shall be satisfied with the capacity, financial and otherwise, of
GP Solutions, Inc. to perform its obligations under the GP Agreement; and

(i)       GP shall have delivered to MDTR the certificate of GP, addressed to
MDTR and acknowledging that such delivery is a material inducement to MDTR to
complete the Closing, affirming that, on and as of the Closing Date, (i) the GP
Agreement is valid, binding and in full force and effect with respect to GP,
(ii) GP is not, and to the Knowledge of GP, ACT is not, in breach or violation
of, or default under, the GP Agreement, (iii) to the Knowledge of GP, no event
has occurred that, with notice, the lapse of time or both, would constitute such
a breach, violation or default on the part of GP or ACT and (iv) the GP
Agreement has not been amended and neither ACT or GP has agreed to amend it.

Section 7.03 Conditions to the Obligations of the Shareholders. The obligations
of the Shareholders to effect the Closing shall be further subject to the
satisfaction (or waiver, if permissible under applicable Law) on or prior to the
Closing Date of the following conditions:

(a)        the representations and warranties of MDTR set forth in Article III
shall have been true and correct in all material respects as of the date of this
Agreement and shall be true and correct as of the Closing Date with the same
effect as though made as of the date of this Agreement and as of the Closing
Date (except to the extent expressly made as of an earlier date, in which case
as of such earlier date);

(b)        MDTR shall have complied with or performed in all material respects
its obligations required to be complied with or performed by it pursuant to this
Agreement at or prior to the Closing;

(c)        the representative of the Shareholders shall have received a
certificate addressed to all of the Shareholders signed on behalf of MDTR by its
chief executive officer, certifying that the conditions set forth in Sections
7.03(a) and 7.03(b) have been satisfied.

ARTICLE VIII

Termination; Survival

Section 8.01 Termination. This Agreement may be terminated and the Exchange
abandoned at any time prior to the Closing:

(a)       by the mutual written consent of MDTR and the Shareholders;

(b)       by either MDTR or the Shareholders upon written notice to the other,
if the Closing should not have occurred on or prior to October 31, 2020 (the
“Termination Date”); provided that the right to terminate this Agreement under
this Section 8.01(b) shall not be available to a party if the breach by such
party of its representations and warranties set forth in this Agreement or the
failure of such party to perform any of its obligations under this Agreement has
been a principal cause of or primarily resulted in the events specified in this
Section 8.01(b);

19





(c)       by either MDTR or the Shareholders if any Restraint enjoining or
otherwise prohibiting consummation of the Exchange shall be in effect and shall
have become final and nonappealable prior to the Closing Date; provided that the
party seeking to terminate this Agreement pursuant to this Section 8.01(c) shall
have used the required efforts to cause the conditions to Closing to be
satisfied in accordance with Section 6.01;

(d)       by the Shareholders if MDTR shall have breached any of its
representations or warranties or failed to perform any of their respective
covenants or agreements set forth in this Agreement, which breach or failure to
perform (i) would give rise to the failure of a condition set forth in Section
7.03 and (ii) is incapable of being cured prior to the Termination Date, or if
capable of being cured, shall not have been cured within thirty calendar days
(but in no event later than the Termination Date) following receipt by MDTR and
ACT of written notice of such breach or failure to perform from any of the
Shareholders stating his intention to terminate this Agreement pursuant to this
Section 8.01(d) and the basis for such termination; provided that such
Shareholder shall not have the right to terminate this Agreement pursuant to
this Section 8.01(d) if any of the Shareholders is then in material breach of
any of his representations, warranties, covenants or agreements hereunder which
breach would give rise to the failure of a condition set forth in Section
7.02(b) or Section 7.02(d); or

(e)        by MDTR if any Shareholder shall have breached any of his
representations or warranties or failed to perform any of his covenants or
agreements set forth in this Agreement, which breach or failure to perform
(i) would give rise to the failure of a condition set forth in Section 7.02 and
(ii) is incapable of being cured prior to the Termination Date, or if capable of
being cured, shall not have been cured within thirty (30) calendar days (but in
no event later than the Termination Date) following receipt by such Shareholder
and the Shareholders’ Representative of written notice of such breach or failure
to perform from MDTR stating MDTR’s intention to terminate this Agreement
pursuant to this Section 8.01(e) and the basis for such termination; provided
that MDTR shall not have the right to terminate this Agreement pursuant to this
Section 8.01(e) if MDTR is then in material breach of any of its
representations, warranties, covenants or agreements hereunder, which breach
would give rise to the failure of a condition set forth in Section 7.03(a) or
7.03(b).

Section 8.02 Effect of Termination. In the event of the termination of this
Agreement as provided in Section 8.01, written notice thereof shall be given to
the other parties, specifying the provision of this Agreement pursuant to which
such termination is made, and this Agreement shall forthwith become null and
void (other than this Section 8.02, Article IX and Article X, all of which shall
survive such termination), and there shall be no liability on the part of MDTR,
ACT, any of the Shareholders or MDTR’s and ACT’s respective directors, officers
and Affiliates in connection with this Agreement, except that no such
termination shall relieve any party from liability for damages to another party
resulting from a willful and material breach of this Agreement prior to the date
of termination or from fraud.

Section 8.03 Survival. The representations and warranties of the parties set
forth in this Agreement and in any document delivered in connection herewith
shall not survive the Closing, except that the following representations and
warranties shall survive the Closing indefinitely: (i) the representation and
warranty of each Shareholder set forth in Section 5.05, (ii) the representations
and warranties of MDTR set forth in Sections 3.08 and 3.10 and (iii) the
representations and warranties of ACT set forth in Sections 4.06,. 4.07, 4.08,
4.09 and 4.10. All of the covenants or other agreements of the parties contained
in this Agreement shall survive until fully performed or fulfilled, unless and
to the extent that non-compliance with such covenants or agreements is waived in
writing by the party entitled to such performance.

20





ARTICLE IX

Miscellaneous

Section 9.01 Amendments; Waivers. Subject to compliance with applicable Law,
this Agreement may be amended or supplemented in any and all respects only by
written agreement of each of the parties.

Section 9.02 Extension of Time, Waiver, Etc. Any party may, subject to
applicable Law and only in writing, (a) waive any inaccuracies in the
representations and warranties of another party contained herein or in any
document delivered pursuant hereto, (b) extend the time for the performance of
any of the obligations or acts of another party or (c) waive compliance by
another party with any of the agreements contained herein applicable to such
party or, except as otherwise provided herein, waive any of such party’s
conditions. Notwithstanding the foregoing, no failure or delay of a party in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder. Any agreement on the part
of a party to any such extension or waiver shall be valid only if set forth in
an instrument in writing signed on behalf of such party.

Section 9.03 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by operation of
Law or otherwise, by either party without the prior written consent of the
other.

Section 9.04 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.

Section 9.05 Entire Agreement; No Third-Party Beneficiaries; No Recourse.

(a)        This Agreement constitutes the entire agreement, and supersedes all
other prior agreements and understandings, whether written and oral, by or among
the parties with respect to the subject matter hereof and thereof.

(b)        No provision of this Agreement shall confer upon any Person other
than the parties and their permitted assigns any rights or remedies hereunder.

Section 9.06 Governing Law; Jurisdiction.

(a)        This Agreement shall be governed by, and construed in accordance
with, the Laws of the State of California applicable to contracts executed in
and to be performed entirely within that state, regardless of the Laws that
might otherwise govern under any applicable conflict of laws principles.

21



(b)        Any legal or administrative proceeding, suit at law or in equity,
investigation, arbitration or action (an “Action”) arising out of or based upon
this Agreement shall be heard and determined in any state court located in
Riverside County, California, having jurisdiction in the premises and the
parties hereby irrevocably submit to the exclusive jurisdiction and venue of
such court in any such Action and irrevocably waive assertion of the doctrine of
forum non conveniens or the defense of lack of jurisdiction with respect to the
maintenance of any such Action. The consents to jurisdiction and venue set forth
in this Section 9.06(b) shall not constitute general consents to service of
process in the State of California and shall have no effect for any purpose
except as provided in this paragraph and shall not be deemed to confer rights on
any Person other than the parties. Service of process upon any party in any
Action arising out of or based upon this Agreement shall be effective if notice
is given in the manner specified in Section 9.09. The parties agree that a final
judgment in any such Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law; provided, however, that nothing in the foregoing shall restrict
any party’s rights to seek any post-judgment relief regarding, or any appeal
from, a final trial court judgment.

Section 9.07 Equitable Remedies. The parties agree that irreparable damage for
which monetary relief, even if available, would not be an adequate remedy, would
occur in the event that any provision of this Agreement is not performed in
accordance with its specific terms or is otherwise breached, including the
failure of the parties to take any action required of them hereunder to cause
the Closing to occur. The parties acknowledge and agree that (a) the parties
shall be entitled to seek an injunction or injunctions, specific performance or
other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement (including, for the
avoidance of doubt, the right of MDTR and the Shareholders to cause the Exchange
to be consummated on the terms and subject to the conditions set forth in this
Agreement) in the courts specified in Section 9.06(b) without proof of damages
or otherwise (in each case, subject to the terms and conditions of this Section
9.07), this being in addition to any other remedy to which they are entitled
under this Agreement, and (b) the right of specific enforcement is an integral
part of the Exchange and without that right, neither MDTR nor the Shareholders
would have entered into this Agreement. The parties agree not to assert that
their above agreement relating to specific enforcement is unenforceable,
invalid, contrary to Law or inequitable for any reason, and agree not to assert
in an Action seeking specific performance that a remedy of monetary damages
would be adequate or that the parties otherwise have an adequate remedy at law.
The parties acknowledge and agree that any party seeking an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in accordance with this Section 9.07
shall not be required to provide any bond or other security in connection with
any such injunction.

Section 9.08 Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULL EXTENT PERMITTED BY LAW, ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 9.08.

22





Section 9.09 Notice. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally
(against a written receipt therefor) or sent by overnight courier (providing
proof of delivery) to the parties at the following addresses:

If to MDTR, at:

Medtainer, Inc.

1620 Commerce St.

Corona, CA 92880

Attention: Chief Executive Officer

If to ACT, to:

Advanced Container Technologies, Inc.

555 West Country Club Road, Suite C#324

Escondido, CA 92026

Attention: President

If to a Shareholder:

c/o the Shareholders’ Representative at the offices of ACT

or such other address or email address as a party other than a Shareholder may
hereafter specify by like notice to the other parties. All such notices,
requests and other communications shall be deemed received on the date of actual
receipt by the recipient thereof, if received prior to 5:00 p.m. local time in
the place of receipt and such day is a Business Day in the place of receipt;
otherwise, any such notice, request or communication shall be deemed to have
been received on the next succeeding Business Day in the place of receipt.

Section 9.10 Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon a determination that any term, condition
or other provision is invalid, illegal or incapable of being enforced, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible to the full extent
permitted by applicable Law.

Section 9.11 Expenses. All costs and expenses incurred in connection with this
Agreement and the Exchange shall be paid by the party incurring such costs and
expenses, whether or not the Closing shall have occurred.

Section 9.12 Interpretation. (a) When a reference is made in this Agreement to
an Article, a Section, Exhibit or Schedule, such reference shall be to an
Article of, a Section of, or an Exhibit or Schedule to, this Agreement unless
otherwise indicated. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”. The words “hereof’, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement unless the context requires otherwise. The words “date of this
Agreement’ when used in this Agreement shall refer to the date of this
Agreement. The terms “or”, “any” and “either” are not exclusive. The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean “if”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. All
terms defined in this Agreement shall have the defined meanings when used in any
instrument made or delivered pursuant hereto unless otherwise defined therein.
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms. Any agreement, instrument, statute or
regulation defined or referred to herein or in any agreement or instrument that
is referred to herein means such agreement, instrument or statute as from time
to time amended, modified or supplemented, including (in the case of agreements
and instruments) by waiver or consent and (in the case of statutes or
regulation) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein. Any reference in this
Agreement to any statute shall also be deemed to refer to all rules and
regulations promulgated thereunder. Unless otherwise specifically indicated, all
references to “dollars” or “$” shall refer to the lawful money of the United
States. References to a Person are also to its permitted assigns and successors.

23





(b) The parties have participated jointly in the negotiation and drafting of
this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. ACT and each Shareholder acknowledges that MDTR has advised it or him
to submit this agreement to an attorney of its or his choosing for review.

Section 9.13 Acknowledgment of Securities Laws. Each Shareholder hereby
acknowledges that he is aware, and that he will advise his Representatives who
are provided material non-public information concerning MDTR, ACT or their
respective securities, that the United States securities Laws prohibit any
Person who has received from an issuer material, non-public information from
purchasing or selling securities of such issuer or from communication of such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities.

Section 9.14 Effectiveness. This Agreement shall be effective when it has been
signed by MDTR, ACT and all of the Shareholders.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.



MEDTAINER, INC.   ADVANCED CONTAINER TECHNOLOGIES, INC By: /s/ Douglas P.
Heldoorn   By: /s/ Daniel Salinas   Douglas P. Heldoorn     Daniel Salinas  
President     President



[Signature Pages for Shareholders Follow.]

24



 

Signature Page for Shareholders of ACT

Individuals

/s/ Larry Bales /s/ David Roberts /s/ Farzan Barbai Larry Bales David Roberts
Farzan Babai       Number of Shares: 25,000 No. of Shares: 100,000 Number of
Shares: 25,000       Date: August 14, 2020 Date: August 18, 2020 Date: August
21, 2020 /s/ Douglas P. Heldoorn /s/ Daniel Salinas /s/ Brett Williams Douglas
P. Heldoorn Daniel Salinas Brett Williams       Number of Shares: 5,080,000 No.
of Shares: 29,950,000 Number of Shares: 80,000       Date: August 31, 2020 Date:
August 24, 2020 Date: August 15, 2020 /s/ Yonqui Dai /s/ Jeffory A. Carlson /s/
John Hagler Yonqi Dai Jeffory A. Carlson John Hagler       Number of Shares:
25,000 No. of Shares: 150,000 Number of Shares: 75,000       Date: August 14,
2020 Date: August 31, 2020 Date: August 18, 2020 /s/ Peter Madary /s/ Jack
Reingruber /s/ Dehuga Oscar Rivera-Villegas Peter Madary Jack Reingruber Dehuga
Oscar Rivera-Villegas       Number of Shares: 20,000 No. of Shares: 20,000
Number of Shares: 10,000       Date: August 14, 2020 Date: August 14, 2020 Date:
August 14, 2020 /s/ Bert Baluyut /s/ Trent Zepeda /s/ David Morales Bert Baluyut
Trent Zepeda David Morales       Number of Shares: 10,000 No. of Shares: 25,000
Number of Shares: 25,000       Date: August 14, 2020 Date: August 14, 2020 Date:
August 14, 2020 /s/ Ken Pavia /s/ David Huffman /s/ Arthur Gordon Ken Pavia
David Huffman Arthur Gordon       Number of Shares: 20,000 No. of Shares: 10,000
Number of Shares: 80,000       Date: August 14, 2020 Date: August 14, 2020 Date:
August 21, 2020

 





25



 

Signature Page for Shareholders of ACT

Corporations

 

MICRO FARMING, INC.   GP CAPITAL GROUP, INC. By: /s/ Terry Ubl   By: /s/ Natalie
Russell        Terry Ubl         Natalie Russell        President         CFO  
      Number of Shares: 2,500,000   Number of Shares: 1,750,000       Date:
September 9, 2020   Date: September 9, 2020             GP SOLUTIONS, INC.      
  By: /s/ George Naztic               George Naztic               President    
              Number of Shares: 10,000,000                   Date: September 9,
2020        





26



 

 